UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:11/30 Date of reporting period:8/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofAugust 31, 2012(Unaudited) DWS Equity Dividend Fund Shares Value ($) Common Stocks 98.3% Consumer Discretionary 3.6% Automobiles 0.3% Thor Industries, Inc. (a) Hotels, Restaurants & Leisure 2.9% Yum! Brands, Inc. (a) Textiles, Apparel & Luxury Goods 0.4% Adidas AG Consumer Staples 7.6% Food Products 3.3% DE Master Blenders 1753 NV* General Mills, Inc. H.J. Heinz Co. (a) Hillshire Brands Co. Tobacco 4.3% Altria Group, Inc. Energy 5.6% Oil, Gas & Consumable Fuels Apache Corp. Marathon Oil Corp. Financials 32.1% Capital Markets 1.5% Morgan Stanley SEI Investments Co. Commercial Banks 5.3% BOC Hong Kong (Holdings) Ltd. PNC Financial Services Group, Inc. Diversified Financial Services 1.7% Bank of America Corp. JPMorgan Chase & Co. Insurance 13.2% Loews Corp. MetLife, Inc. (a) Prudential Financial, Inc. Reinsurance Group of America, Inc. Real Estate Investment Trusts 8.1% Annaly Capital Management, Inc. (REIT) (a) Chimera Investment Corp. (REIT) Hospitality Properties Trust (REIT) Simon Property Group, Inc. (REIT) Thrifts & Mortgage Finance 2.3% New York Community Bancorp., Inc. (a) Health Care 6.6% Pharmaceuticals Bristol-Myers Squibb Co. Eli Lilly & Co. Merck & Co., Inc. Pfizer, Inc. Industrials 17.0% Aerospace & Defense 7.8% Honeywell International, Inc. Precision Castparts Corp. United Technologies Corp. Air Freight & Logistics 1.1% Deutsche Post AG (Registered) Commercial Services & Supplies 0.7% Pitney Bowes, Inc. (a) Industrial Conglomerates 1.3% General Electric Co. Machinery 3.3% Parker Hannifin Corp. (a) Snap-on, Inc. (a) Road & Rail 2.8% CSX Corp. Information Technology 5.4% Communications Equipment 0.5% Cisco Systems, Inc. Computers & Peripherals 4.0% Apple, Inc. Lexmark International, Inc. "A" (a) Software 0.9% Oracle Corp. Materials 5.6% Chemicals 3.6% Monsanto Co. Metals & Mining 2.0% Freeport-McMoRan Copper & Gold, Inc. Telecommunication Services 11.0% Diversified Telecommunication Services AT&T, Inc. (a) TeliaSonera AB Windstream Corp. (a) Utilities 3.8% Electric Utilities American Electric Power Co., Inc. Entergy Corp. Exelon Corp. Fortum Oyj Total Common Stocks (Cost $1,164,685,710) Securities Lending Collateral 16.6% Daily Assets Fund Institutional, 0.23% (b) (c) (Cost $209,217,047) Cash Equivalents 1.8% Central Cash Management Fund, 0.14% (b) (Cost $22,972,199) % of Net Assets Value ($) Total Investments Portfolio (Cost $1,396,874,956) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,397,306,617.At August 31, 2012, net unrealized appreciation for all securities based on tax cost was $74,168,302.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $126,669,301 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $52,500,999. (a) All or a portion of these securities were on loan.The value of all securities loaned at August 31, 2012 amounted to $205,120,957, which is 16.3% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At August 31, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) S&P 500 E-MiniIndex USD 9/21/2012 Currency Abbreviation USD United States Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Consumer Discretionary $ $ $
